ON PETITION FOR REHEARING.
Because the opinion of the court does not mention certain cases cited in appellant's brief, he cites them again as being "of controlling importance in determining the questions presented," with the suggestion that he is "constrained to believe the court overlooked them." Buck v. Kuykendall (1924), 267 U.S. 307, 45 Sup. Ct. 324, 69 L. Ed. 623, 38 A.L.R. 286, decided that a state could not, upon a determination by the state or its officers that adequate facilities for conducting interstate commerce over a certain route were already in existence, directly by statute or indirectly through the agency of an administrative board or officer, prohibit one person from using the highways of the state for the operation of a motor bus line exclusively engaged in interstate commerce, while permitting others to use the highways for the same purpose and in the same manner. The cases of Bush Sons Co. v. Maloy (1925), 267 U.S. 317, 45 Sup. Ct. 326, 69 L. Ed. 627, People v. Yahne (1925), 195 Cal. 683, 235 P. 50, and McNeely v. Mayor, etc. (1925), 4 F.2d 899, were decided on the authority of the Buck case, and merely held that the state had no power to prohibit one person from engaging in interstate commerce upon and over the same highways for travel, under the same conditions and regulations that it was permitted to others. Michigan Public Utilities Co. v. Duke (1924),266 U.S. 570, 45 Sup. Ct. 191, 69 L. Ed. 445, 36 A.L.R. 1105, held that a company which was operating strictly as a private carrier in interstate commerce, under private contracts with a person or persons for whom it was engaged in carrying, could not be required, by reason *Page 573 
of the fact that it operated over the public highways, to take upon itself "the onerous duties and strict liability of a common carrier, and the obligation of furnishing an indemnity bond" imposed by law on common carriers. Alpha Portland Cement Co. v.Massachusetts (1924), 268 U.S. 203, 45 Sup. Ct. 477, 69 L. Ed. 916, 44 A.L.R. 1219, held that a corporation whose property was all in other states, except property of the value of $573 used in a local agency which took orders for interstate sales, could not be made to pay an excise tax of $567.57 per year, measured by the two factors of "the proportion of the total value of capital shares attributed to transactions therein, and the proportion of net income attributed to such transactions," shown to have been arrived at by a calculation that took into account nearly $17,000,000 of property, more than $1,600,000 of wages and salaries, almost $11,000,000 of gross receipts, and the fact that the wages and salaries "assignable to Massachusetts" were $11,493.38, and the gross receipts so "assignable" were $343,204.60. The court said that the payment exacted was an "excise demanded on account of interstate business," but expressly stated that "the local business of a foreign corporation may support an excise measured in any reasonable way, if neither interstate commerce nor property beyond the state is taxed." Shafer v. Farmers Grain Co. (1923), 268 U.S. 189, 45 Sup. Ct. 481, 69 L. Ed. 909, held the North Dakota Grain Grading act to be unconstitutional, as being expressly designed to reach and cover buying for interstate shipment, and as subjecting such buying for interstate shipment to conditions and measures of control which directly interfered with and burdened interstate commerce, and undertook to prescribe rules under which an important part of such commerce should be conducted. AdamsExpress Co. v. New York (1913), 232 U.S. 14, 34 Sup. *Page 574 
Ct. 203, 58 L. Ed. 483, held that the sections of the city ordinance sought to be enforced against the express company were not designed to apply to interstate commerce, but that, in any event, state regulations were excluded because congress had exercised its authority and provided its own scheme of regulation to secure the discharge of the public obligations which the express business involved.
The cases cited by appellant on the question of requiring an indemnity bond conditioned to pay all judgments recovered by passengers for any negligent injury they might sustain were decided before the case of Packard v. Banton (1924),264 U.S. 140, 68 L. Ed. 596, 44 Sup. Ct. 257, referred to in the original opinion, and, so far as they are inconsistent with that case, are not controlling. The court gave careful consideration at the original hearing to all of these cases, but had not thought it necessary to distinguish them.
The petition for rehearing is overruled.